Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This action is in response to application 16/900823 filled on 06/12/2020.
Claims 1-7 are currently pending and have been examined. 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-7 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. 
Step 1:
Claims 1-7 are drawn to a method and system, which is/are statutory categories of invention (Step 1: YES). 
Step 2A Prong One:
Independent claims 1 and 6  recite generating a set of current patient data, parsing the set of current patient data; comparing the set of current patient data and prior medical records; and generating a report containing recommendations.  
The recited limitations, as drafted, under their broadest reasonable interpretation, cover certain methods of organizing human activity by identifying and reporting events preceding a pattern in a set of user data. If a claim limitation, under its broadest reasonable interpretation, covers managing personal behavior or relationships or interactions between people, then it falls within the “Certain Methods of Organizing Human Activity” grouping of abstract ideas. Accordingly, the claims recite an abstract idea (Step 2A Prong One: YES).
Step 2A Prong Two:
This judicial exception is not integrated into a practical application. The claims are abstract but for the inclusion of the additional elements including a condition analyzer, a processor and storage device, which are additional elements that are recited at a high level of generality  such that they amount to no more than mere instruction to apply the exception using generic computer components. See: MPEP 2106.05(f). 
The additional elements are merely incidental or token additions to the claim that do not alter or affect how the process steps or functions in the abstract idea are performed. Therefore, the claimed additional elements do not add meaningful limitations to the indicated claims beyond a general linking to a technological environment. See: MPEP 2106.05(h).
The claims recite the additional element of  receiving copies of the prior medical records and returning the report contain recommendations potential diagnosis, which are considered limitations directed to insignificant extra-solution activity that does not amount to an inventive concept because the limitations do not impose meaningful limits on the claim such that is it not nominally or tangentially related to the invention. In the claimed context, the claimed receiving limitations are incidental to the performance of the recited abstract idea of identifying and reporting events preceding a pattern in a set of user data and the returning the report is an extra solution activity. See: MPEP 2106.05(g). 
The combination of these additional elements is no more than mere instructions to apply the exception using generic computer components. Accordingly, even in combination, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.
Hence, the additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. Accordingly, the claims are directed to an abstract idea (Step 2A Prong Two: NO).
Step 2B:
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, using the additional elements to perform the abstract idea amounts to no more than mere instructions to apply the exception using generic components. Mere instructions to apply an exception using a generic components cannot provide an inventive concept. See: MPEP 2106.05(f).
Further, the claimed additional elements, identified above, are not sufficient to amount to significantly more than the judicial exception because they are generic components that are not integrated into the claim because they are merely incidental or token additions to the claim that do not alter or affect how the process steps or functions in the abstract idea are performed. Therefore, the claimed additional elements do not add meaningful limitations to the indicated claims beyond a general linking to a technological environment. See: MPEP 2106.05(h). 
Further, the claimed additional elements, identified above, are not sufficient to amount to significantly more than the judicial exception because they are generic components that are configured to perform well-understood, routine, and conventional activities previously known to the industry. See: MPEP 2106.05(d). Said additional elements are recited at a high level of generality and provide conventional functions that do not add meaningful limits to practicing the abstract idea. The originally filed specification supports this conclusion at Figure 1, and 
Paragraph 5, where “The system includes a condition analyzer server coupled to online prior medical records sources, a current treating facility processor for generating a set of current patient data, the current patient data comprises observations, conditions, vital signs, and complaints, and a data storage device containing one or more sets of one or more predetermined criteria from reference sources and record results. The condition analyzer server return a report containing recommendations potential diagnosis, additional testing recommendations, and reference source materials utilized in generating the potential diagnosis, and additional testing recommendations to the current treating facility.”
Paragraph 24-25, where “The term “mobile application” refers to an application executing on a mobile device such as a smartphone, tablet, and/or web browser on any computing device. [0025] The terms “patient,” “healthcare provider,” “healthcare professional” and “user” refer to an entity, e.g. a human, using the Automated Health Checking System including any software or smart device application(s) associated with the invention. The term user herein refers to one or more user”
Paragraph 62 where “The condition analyzer-testing recommender 401, which is described in more detail in reference to FIG. 5a, processes all of the received patient data to analyze it against a library of known medical symptoms and conditions 102 to form the set of potential diagnoses and further testing options 105 that are returned 111 for consideration and possible use. The set of potential diagnoses and further testing options 105 may be automatically generated once a patient enters a facility and an initial triage, medical history, and vital signs are entered into the web server 101”
The claims recite the additional element of receiving copies of the prior medical records and returning the report contain recommendations potential diagnosis, which amounts to extra-solution activity concerning mere data gathering. The specification (e.g., as excerpted above) does not provide any indication that the additional elements are anything other than well‐understood, routine, and conventional functions when claimed in a merely generic manner (as they are here). See: MPEP 2106.05(g). 
Viewing the limitations as an ordered combination, the claims simply instruct the additional elements to implement the concept described above in the identification of abstract idea with routine, conventional activity specified at a high level of generality in a particular technological environment.
Hence, the claims as a whole, considering the additional elements individually and as an ordered combination, do not amount to significantly more than the abstract idea (Step 2B: NO). 
Dependent claim(s) 2-5 and 7 when analyzed as a whole, considering the additional elements individually and/or as an ordered combination, are held to be patent ineligible under 35 U.S.C. 101 because the additional recited limitation(s) fail(s) to establish that the claim(s) is/are not directed to an abstract idea without significantly more. These claims fail to remedy the deficiencies of their parent claims above, and are therefore rejected for at least the same rationale as applied to their parent claims above, and incorporated herein. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-7 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by (US 2020/0111578 A1).

In claim 1, Koblick teaches a system for providing automated health condition review and diagnosis with testing recommendations, the system comprising: 

a condition analyzer server coupled to online prior medical records sources (Para. 231 wherein prior records of a patient are taught. Para. 268 teaches wherein desperate sources of patient record are integrated together) ; 
a current treating facility processor for generating a set of current patient data, the current patient data comprises observations, conditions, vital signs, and complaints (Para. 43 and 271) ; and 
a data storage device containing one or more sets of one or more predetermined criteria from reference sources and record results (Para. 173); 
wherein the condition analyzer server return a report containing recommendations potential diagnosis, additional testing recommendations, and reference source materials utilized in generating the potential diagnosis, and additional testing recommendations to the current treating facility (Para. 179 and 198).

As per claim 2, Koblick teaches the system according to claim 1, wherein the condition analyzer server comprises: 
a current condition provider interface for providing an interface for a treating physician at the current treating facility to send the set of current observations, conditions, vital signs, and complaints for processing (Para. 165); 
a medical records uploader for obtaining authorization to obtain the patient's medical records from each provider, for submitting the proper request for records electronically, and for uploading all medical records made available to the system (Para. 132); 
a condition analyzer-testing recommender for analyzing the current patient data against a library of known medical symptoms and conditions to form the one or more sets of one or more predetermined criteria from reference sources and record results (Para. 230 and 231); and 
a medical library interface couple to the data storage device for providing access to the one or more sets of one or more predetermined criteria from reference sources and record results (Para. 231 and 251).

As per claim 3, Koblick teaches the system according to claim 2, wherein the current condition provider interface comprises: 
a testing and diagnosis recommendation rules engine for analyzing the prior medical records and current patient data to determine possible diagnoses and recommended testing and treatment options (Para. 113 and 244); 
a medical records parser for generating individual relevant facts that may be used by the testing recommendation rules engine to generate possible diagnoses and recommended testing and treatment options from the prior medical records from the medical records uploader (Para. 44 and 244 wherein multiple pathways are displayed/recommend to a user); and 
a current complaints and data analyzer for generating a second set of individual relevant facts that may be used by the testing recommendation rules engine to generate possible diagnoses and recommended testing and treatment options from the prior medical records from the medical records uploader 411 (para. 44 and 244).

As per claim 4, Koblick teaches the system according to claim 2, wherein the medical records uploader comprises: 
a medical provider identifier for analyzing the prior medical records to identify additional healthcare providers and related facilities who have provided treatment and testing of the patient from possible prior healthcare providers online sources found in the set of current patient data (Para. 242 and 251); 
a medical records requestor for generating a request to all identified healthcare providers for access to and electronic copies of all available medical records of the patient (Para. 242 and 251); and 
a medical records receiver for receiving electronic copies of all prior medical records available for the patient for use in the generation of possible diagnoses and potential additional testing recommendations (para. 131, 242, and 251) .

As per claim 5, Koblick teaches the system according to claim 2, wherein the condition analyzer-testing recommender comprises: 
a current condition receiver for receiving the set of current observations, conditions, vital signs, and complaints from a current treating facility for use in the generation of possible diagnoses and potential additional testing recommendations (Para. 231, 244, and 251, ; 
a current condition parser for parsing the set of current observations, conditions, vital signs, and complaints from the current treating facility into data useful in additional processing (Para. 247); 
a prior provider identifier for identifying possible prior healthcare providers and related online medical record that have provided testing and treatment to the patient (Para. 247 and 258); and 
an analyzer interface for communicating with the current condition data receiver to send data to and receive data from the condition analyzer-testing recommender (Para. 244 and 251).

Claims 6-7 recite substantially similar limitations as seen above and hence are rejected for similar rationale as noted above. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAROUN P KANAAN whose telephone number is (571)270-1497. The examiner can normally be reached Monday-Friday 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Victoria Augustine can be reached on 313-446-4858. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

MAROUN P. KANAAN
Primary Examiner
Art Unit 3686



/MAROUN P KANAAN/Primary Examiner, Art Unit 3686